Motion to amend remittitur granted only to the extent that the return of the remittitur is requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Petitioner-appellant contended that rule XII-A of the Part 4 Rules of the Appellate Division of the Supreme Court of the State of New York, First Judicial Department, and the subpoena duces tecum issued to petitioner-appellant pursuant to such rule, violate his rights under the Fourth, Fifth, Sixth and Fourteenth Amendments to the Constitution of the United States. The Court of Appeals considered these questions and held that there was no denial of any constitutional right of petitioner-appellant. [See 23 N Y 2d 916.]